DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Hsu on 07/08/2022.
The application has been amended as follows: 
Amendment to the claims:
Claim 9, line 1 “A lightweight rigid assembly” should be amended to –An assembly–
Claim 9, lines 15-16 “one holding space” should be amended to –said respective holding space–
Claim 9, line 17 “the low heat transfer layer” should be amended to –each said low heat transfer layer–
Claim 9, line 19 “the low heat transfer layer” should be amended to –each said low heat transfer layer–
Claim 10, line 1 “The lightweight rigid assembly” should be amended to –The assembly–
Claim 11, line 1 “The lightweight rigid assembly” should be amended to –The assembly–
Claim 11, line 2 “the same” should be amended to –a same–
Claim 11, line 3 “a thermal conductivity” should be amended to –the thermal  conductivity–
Claim 12, line 1 “The lightweight rigid assembly” should be amended to –The assembly–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a structure for by temperature difference. However, the prior art of record have failed to teach at least the combination of the structure formed by temperature difference, comprising: an enveloped part having a free section and an engagement section extending from the free section; an enveloping part defining at least one holding space fitting to the engagement section of the enveloped part, the holding space being dimensioned to be less than the engagement section of the enveloped part, wherein the holding space is thermally expanded to be larger than the engagement section of the enveloped part by heating the enveloping part to reach a predetermined temperature difference over the enveloped part, so that the engagement section of the enveloped part is movable into or from the holding space, and wherein when the enveloping part is cooled, the holding space shrinks to its original size, causing the enveloping part to tightly hold the engagement section of the enveloped part; and a low heat transfer layer disposed in the holding space, between the engagement section of the enveloped part and the enveloping part, the low heat transfer layer having a thermal conductivity less than each of the enveloped part and the enveloping part; whereby the low heat transfer layer reduces heat transferred from the enveloping part to the enveloped part, thus facilitating the enveloping part being heated to reach the predetermined temperature difference over the enveloped part; wherein the low heat transfer layer is formed of a material having a melting point lower than an operating temperature, whereby when the enveloping part is heated to a temperature greater than the operating temperature, the material absorbs heat transferred from the enveloping part and experiences a phase change thereof to stop temperature from rising, thus facilitating the enveloping part being heated to reach the predetermined temperature difference over the enveloped part.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631

/Muhammad Ijaz/Primary Examiner, Art Unit 3631